  Exhibit 10.15   CASTELLE DISTRIBUTOR AGREEMENT  
DISTRIBUTOR AGREEMENT  dated as of the 31st day of May between Macnica, Inc.
hereafter referred to as “ Distributor” with its principal office located at
Hakusan Hi-tech Park 1-22-2 Hakusan Midori-ku Yokohama Japan and Castelle, a
California corporation having its place of business at 855 Jarvis Drive, Suite
100, Morgan Hill, California, 95037, hereinafter referred to as “Castelle” .
  WHEREAS, Distributor desires to purchase from Castelle and Castelle desires to
sell to Distributor upon the terms and conditions set forth herein the products
listed in the Castelle Price List for Distributors set forth in Appendix A
(“Products” and “Price”);   NOW THEREFORE, the parties agree as follows:    

1. APPOINTMENT OF DISTRIBUTOR       1.1        Castelle hereby appoints
Distributor as an exclusive Distributor of Products. For a period of one (1)
year commencing from the date of this Agreement. Castelle hereby appoints
Macnica as its exclusive distributor for the sale of the product(s) set forth
below in Japan. This exclusivity is contingent upon meeting requirements set
forth in Appendix B.       FaxPress Family of FaxServers  

 
Castelle represents and warrants to Macnica that it has the exclusive right to
appoint Macnica as its exclusive distributor and such appointment and any
subsequent sale by Macnica of such Castelle products will not violate any third
party concerning any of the Castelle products or their components. Macnica
acknowledges that Castelle retains ownership and proprietary rights to the
Castelle products and that Castelle retains the right to manufacture, distribute
and sell the Castelle products worldwide.
 

1.2
Castelle reserves the right to negotiate and sell direct on OEM accounts.
Castelle reserves the right to negotiate and sell direct on OEM accounts which
Distributor brings to Castelle subject to mutual compensation discussions with
distributor.
  1.3
Distributor shall use its best efforts to solicit and to service customers in
the Territory so as to promote the goodwill, name and interest of Castelle and
its Products.
 

2.          TERM OF AGREEMENT  

 
The initial term of this Agreement shall be for a period of one (1) year,
beginning on the date first above written. Thereafter, this agreement shall be
renewed for successive periods of one year without further notice, unless
terminated sooner as provided under the provisions of this agreement.
 

3.         DISTRIBUTOR’S RESPONSIBILITIES  

 
The Distributor recognizes that expertise and commitment on its part are
necessary for the effective marketing, promotion and support of the Products.
Distributor agrees that it will act as follows:
 

  3.1. Sales Promotion

     
Castelle Distributor Agreement
1


--------------------------------------------------------------------------------




Exhibit 10.15

     
Distributor will use its best efforts to develop business and promote the sale
and licensing of Products. Distributor shall maintain a sales organization
knowledgeable in the products which actively solicits the sale of Products.
Distributor will support Castelle sales promotion programs when and if such are
made available. Distributor will effectively demonstrate appropriately
configured Products from each product family it purchases for resale.
 

  3.2 Reports/Rescheduling

   
Distributor agrees to provide Castelle at Castelle’s request within the first
week of each quarter with a forecast of its projected requirements for each
Product, by model, for the next six (6) months. Such forecast shall not be
binding on either Distributor or Castelle. Distributor, agrees, however, that
faulty forecasting by Distributor may affect Castelle’s ability to deliver
Product in a timely manor.
 

4. PRICING         4.1. Distributor’s Prices       Subject to adjustments
described herein, Distributor’s prices for Products shall be as set forth in
Appendix A attached hereto. All prices are stated in U.S. dollars, ex-factory:
Castelle Inc, Santa Clara, California, U.S.A.       4.2 Price Adjustments      
   
Castelle may change its prices set forth on Appendix A attached hereto at any
time, provided that no such price increase shall be effective until thirty (60)
days after notice by Castelle to Distributor of such change. Price decreases may
be effective immediately on the date of notification by Castelle. All price
adjustments shall apply to Products ordered, but not shipped, after the
effective date of such change.
        4.3 Product List Price In Distributor’s Territory          
Castelle and Distributor agree that it is in the best interest of both parties
that the end user recommended Retail Prices for the Product’s quoted by the
Distributor, or Distributor’s resellers, in the Territory be competitive to
motivate and promote the purchases by end users of Castelle Products.
Distributor shall exercise its best efforts to quote and promote competitive
prices in the currency of the Territory.
     

5. Discontinuance And Cancellation Of Products          5.1
If during the term of this Agreement, Castelle discontinues a product, Castelle
agrees to place an order for such discontinued Product (s) during the
notification period for delivery within six (6) months after the end of such
notice period, but Castelle’s acceptance of such orders shall be on an “as
available” basis. Distributor may with ninety (90) days after receipt of such
notice, notify Castelle in writing of Distributor’s intention to return any or
all products in its inventory which have been so discontinued. Distributor shall
receive full credit for all such products so returned. Any such credit shall be
in the amount of the actual net invoice price paid by Distributor for the
discontinued products less any prior credits.
         5.2
If during this agreement, Castelle discontinues an OEM product, Castelle agrees
to provide distributor with ninety (90) days prior written notice of product’s
discontinuance.

     
Castelle Distributor Agreement
2


--------------------------------------------------------------------------------




Exhibit 10.15

         
Castelle will continue to provide technical support and repair parts for 5 years
after the date of discontinuance.
        5.3
Distributor may, by prior written notice to Castelle, defer and/or cancel
non-OEM product delivery once without penalty, provided such notice is received
by Castelle not less than thirty (30) days prior to the scheduled ship date.
Distributor may assess a fee equal to five percent (5%) of the net invoice price
on all other changes.
       6. Stock Rotation         6.1
At the beginning of each calendar quarter during the term of this Agreement
Distributor may return one (1) consolidated shipment of Products to Castelle,
freight prepaid, for credit against future orders provided Distributor meets the
following criteria: (i) The total value of the returned products shall not
exceed five percent of the net Product purchases by Distributor during the
immediate prior calendar quarter, (ii) All returned products must be in their
unopened, original packaging: be in new condition; be on Castelle’s currently
available Product Price List; be on the Distributor’s inventory for less than
six (6) months; and not have been abused or damaged; (iii) Distributor shall not
return any Products for the same identical product model; (iv) At the time of
the return, distributor must place an irrevocable Purchase order with Castelle
having a net value of not less than the value of the returned product. (v) Any
Products that have been customized cannot be returned to Castelle.
        6.2
Castelle shall, at its sole option, repurchase Distributor’s inventory which is
current, saleable and in Castelle’s original shipping carton at the same prices
which Distributor paid for such products less aggregate amount of all credits
previously issued with respect to such Products. Castelle shall promptly inspect
all products returned by Distributor and shall advise distributor of any Product
which is damaged and not acceptable to Castelle for repurchase.
      7. PRODUCT ALLOCATION      
In the event of a shortage of any Product for any reason, Castelle shall have
the right to allocate available Products in such manner as Castelle chooses.
    8. SHIPMENT      
All products delivered pursuant to the terms of this Agreement shall be suitable
packed in Castelle’s standard shipping cartons, marked for shipment at
Distributor ’s address set forth above, and delivered to Distributor or its
carrier F.O.B. Castelle’s manufacturing plant, at which time title to such
Products and risk of loss shall pass to Distributor. Unless otherwise instructed
in writing by Distributor, Castelle shall select the carrier. All freight,
insurance, and other shipping expenses, as well as any special packing expense,
shall be paid by Distributor. Distributor shall also bear all applicable taxes,
duties, and similar charges that may be assessed against the Products after
delivery to the carrier at Castelle’s plant.
    9. Payment Terms       9.1 Products          
Payment by Distributor for all Products hereunder shall be by Telephonic
Transfer (“ TT”) for payment in the United States to Castelle at a bank approved
by Castelle.

     
Castelle Distributor Agreement
3


--------------------------------------------------------------------------------




Exhibit 10.15

 

   
Terms of payment shall be the 20th of each month for orders shipped in the
previous month.
        9.2 Past Due Accounts          
In the event that Distributor’s account is past due, Castelle may, ipso jure and
without notice, charge and Distributor shall pay a finance charge equal to one
and one-half percent (1 ½ %) per month, or the maximum amount allowed by law,
whichever is less upon the unpaid balance. until the date of payment, provided,
however, that no such finance charge shall be assessed on any invoice disputed
in good faith by Distributor and for which Distributor has notified Castelle by
confirmed telefax with in ten (10) days of receipt of invoice. Distributor shall
pay all of Castelle’s costs and expenses (including reasonable attorney’s fees
incurred in enforcing Castelle’s right under Section 7.)
        9.3 Taxes and Duties          
The prices stated are exclusive of Taxes and Duties. Any Taxes and Duties
related to this Agreement shall be paid by Distributor (other than a tax
measured by Castelle ’s net income) or in lieu thereof. Distributor shall
provide an exemption certificate of acceptable to the local taxing authorities.
All Taxes and Duties shall be billed as a separate item on the invoice.
        9.4 Withholding          
In the event that any Government in the Territory shall require the withholding
of any sums, however designated, which may be payable hereunder, there shall be
added to amounts due the amount of such withholding, so that Castelle shall
receive from Distributor the same and equal amount as it would have received
with such withholding.
        9.5 Currency          
All prices and charges under this Agreement are stated and shall be paid in
United States dollars. Distributor agrees to take all necessary actions
required, including registration of this Agreement and appellation for
permission to make payments to Castelle hereunder, with the appropriate
government authorities of Distributor ’s jurisdiction, or such other institution
or official, and to take such other measures as may be necessary to comply with
any government currency controls in effect in Distributor’s jurisdiction, as
soon as reasonably practicable after execution of this Agreement.
        9.6 Currency Control          
Distributor represents and warrants that no currency control laws applicable in
the Territory will prevent the payment to Castelle of any sums due under this
Agreement.
      10. WARRANTY          10.1 Standard Limited Warranty          
Castelle grants to Distributor Castelle’s standard limited warranty for the
Products, including the limitations set forth in Subsections 10.2 and 10.3
below. The Software and associated hardware will operate substantially in
accordance with specifications (but no warranty of error free or uninterrupted
use is made) for a period of one (1) year from the date of end-user
installation. In addition, hardware components of the Product are warranted to
be free from defect in materials and workmanship for a period of one year from
the date of end-user installation. Any software or associated hardware which
does not meet this warranty may he returned to Castelle for repair, replacement
or refund at

     
Castelle Distributor Agreement
4


--------------------------------------------------------------------------------




Exhibit 10.15  

 
Castelle’s option. This warranty is contingent upon proper use of a Product in
the application for which it was in tended and does not cover Products that were
modified without Castelle’s approval or that were subjected to unusual physical
or electrical stress.
   
In consideration of the time required to ship, test and install the product at
the customer site, the warranty period will be deemed to begin on the earlier of
actual installation or ninety (90) days after product shipment to Distributor.
 

  10.2 No Other Warranty  
EXCEPT FOR THE EXPRESS WARRANTY SET FORTH ABOVE, CASTELLE GRANTS NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING THE PRODUCTS,
THEIR FITNESS FOR ANY PURPOSE, THEIR QUALITY, THEIR MERCHANTABILITY, OR
OTHERWISE.
  10.3 Limitation of Liability  
CASTELLE’S LIABILITY UNDER THE WARRANTY SHALL BE LIMITED TO A REFUND OF
DISTRIBUTOR’S PURCHASE PRICE. IN NO EVENT SHALL CASTELLE BE LIABLE FOR THE COST
OF PROCUREMENT OF SUBSTITUTE GOODS BY DISTRIBUTOR OR DISTRIBUTORS CUSTOMER FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES FOR BREACH OF
WARRANTY OR FOR ANY LOSS OF DATA, PROFITS OR USE OF THE PRODUCT. THESE
LIMITATIONS SHALL APPLY DESPITE THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.
 

11. Patent Indemnification  

   
Castelle shall defend any claim, suit or proceeding brought against Distributor
so far as it is based on a claim that the use of any products delivered
hereunder infringes a U.S. patent or copyright, provided that Castelle is given
prompt written notice of the claim, all necessary information and assistance and
sole authority to defend or settle the claim and Castelle shall pay all damages
and cost awarded against Distributor but shall not be responsible for any cost,
expense or compromise incurred by Distributor without Castelle’s prior written
consent.
     
If any product is in Castelle’s opinion likely to or does become the subject of
a claim for patent infringement, Castelle may at its option and expense procure
for Distributor the right to continue using the product, modify it so that it
becomes non-infringing, or grant Distributor a credit for the purchase price of
the product, as depreciated.
 

12. LIMITATION ON LIABILITY  
In the event of termination by either party in accordance with any of the
provisions of this Agreement, neither party shall be liable to the other,
because of such termination, for compensation, reimbursement of damages on
account of the loss of prospective profits or anticipated sales or an account of
expenditures, inventory, investments, leases or commitment in connection with
the business or goodwill of Castelle or Distributor. Termination shall not,
however, either party of obligations incurred prior to the termination.
  13. LIMITATIONS OF REMEDIES  
The remedies provided herein are Distributor’s sole and exclusive remedies.

     
Castelle Distributor Agreement
5


--------------------------------------------------------------------------------




  Exhibit 10.15    
IN NO EVENT WILL THE TOTAL LIABILITY OF CASTELLE HEREUNDER, WHETHER IN CONTRACT
OR TORT (INCLUDING NEGLIGENCE) EXCEED THE TOTAL AMOUNTPAID BY DISTRIBUTOR FOR
THE PARTICULAR PRODUCTS OR SERVICES WHICH ARE THE SUBJECT OF A SPECIFIC CLAIM.
IN NO EVENT WILL CASTELLE BE LIABLE TO DISTRIBUTOR OR ANY THIRD PARTY INCLUDING,
BUT NOT LIMITED TO ANY SUBSEQUENT PURCHASER OR USER OR ANY SALES REPRESENTATIVE
OF ANY DAMAGES INCLUDING ANY LOST PROFITS, LOST SAVINGS OR OTHER INCIDENTAL,
SPECIAL, INDIRECT, COVER OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OF OR
INABILITY TO USE THE PRODUCT EVEN IF CASTELLE OR AN AUTHORIZED CASTELLE
DISTRIBUTOR HAS BEEN APPRISED OF THE POSSIBILITY OF SUCH DAMAGES. THESE
LIMITATION SHALL APPLY NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.
 

14. SALES SUPPORT MATERIALS  
Castelle will provide Distributor with an initial package of sales literature.
Additional sales promotional literature and marketing materials will be
available at a fee. Distributor will also pay shipping charges of these
materials.
  15 TERMINATION       This Agreement may be terminated ;    

(a)
by either party in the event that either party ceases to function as a going
concern or to conduct its operations in the normal course of business, or a
receiver for it is appointed or applied for, or a petition under the Federal
Bankruptcy Act is filed by or against it, or it makes an assignment for the
benefit or creditors.
  (b)
by Castelle, if Distributor assigns this Agreement or any of its rights
hereunder, the word “assign” to include, without limiting the generality
thereof, a transfer of a majority interest in Distributor or a sale of
substantially all of the assets of the Distributor.
  (c)
by either party, upon ninety (90) days written notice if the other party shall
fail in any material respect to perform or observe any of its obligations
hereunder (including the obligations in Section 11 regarding distribution of the
warranty policy of Castelle and the obligations in Section 4 and Appendix B
regarding minimum purchase requirements in the Territory) or fail to pay any
amounts due and such party has failed to cure such default after receipt of
written notice of such default.
 
Upon termination of the Agreement for other than Distributor’s breach, Castelle
shall continue to fill, subject to the terms of Sections 3, 4 and 5 above, all
orders accepted by Castelle prior to the date of termination.
 
Upon termination of this Agreement, Distributor agrees to remove all references
describing Distributor as a Distributor of Castelle products on brochures,
advertisements and other printed materials, and to cease representing itself as
the same.

     
Castelle Distributor Agreement
6


--------------------------------------------------------------------------------




   Exhibit 10.15  

16. PROPERTY RIGHTS AND CONFIDENTIALITY  

  16.1 Property Rights          
Distributor agrees that Castelle owns all right, title, and interest in the
product lines that include the Products and in all of Castelle’s patents,
trademarks, trade names, inventions, copyrights, know-how and trade secrets
relating to the design, manufacture, operation or service of the products.
        16.2  Trade Mark          
Subject to terms and conditions of this agreement, the Distributor shall use and
is hereby authorized to use the same product names and other trademarks of which
Castelle remains ownership as the company uses to market and identify the
product.
        16.3
Sale Conveys no Right to Manufacture or Copy  
         
The Products are offered for sale and are sold by Castelle subject in every case
to the condition that such sale does not convey any license, expressly or by
implication, to manufacture, duplicate or otherwise copy or reproduce any of the
Products, except as permitted in Subsection 12.1 above. Distributor shall take
appropriate steps with its customers, as Castelle may request, to inform them of
and assure compliance with the restrictions contained in this Subsection 17 (b).
        16.4  Confidentiality          
The Distributor and its employees shall not directly or indirectly, divulge or
reveal to any person any information deemed confidential by Castelle without
Castelle’s prior written consent. For purposes of this Agreement, the term
“confidential information” shall mean information deemed proprietary to Castelle
or not generally known in Castelle’s industry and disclosed by Castelle to the
Distributor, or known to the Distributor as a consequence of this Agreement or
actions taken pursuant hereto.

    17. GENERAL  

17.1
This Agreement shall be governed by the laws of the State of California as
applied to contracts entered into and performance within that state by residents
thereof. Distributor may not assign any of its rights under the Agreement
without the express written consent of Castelle. All rights and remedies
conferred under the Agreement shall be cumulative and may be exercised
singularly or concurrently. This Agreement constitutes the entire agreement
between the parties with respect to the subject mater hereof and shall supersede
all previous writings and communications between the parties. No changes to
these terms be binding unless expressly confirmed in writing by an authorized
representative of Castelle. Failure by either party to enforce any Agreement
term shall not be deemed a waiver of future enforcement of that or any other
term.
  17.2
Distributor agrees to comply with all applicable laws and regulations.
Distributor understands that Castelle is subject to regulation by agencies of
the U.S. Government,including the U.S. Department of Commerce and U.S.
Department of Defense, which

     
Castelle Distributor Agreement
7


--------------------------------------------------------------------------------




prohibit export or diversion of Castelle’s Products to certain countries.
Distributor warrants that it shall not sell any Products in countries or to
users not approved to receive classified or sensitive technical equipment or
data under applicable U.S. laws and regulations, and that it will abide by such
laws and regulations. Distributor shall hold harmless and indemnify Castelle for
any damages resulting to Castelle from a breach of this Section 18.2 by
Distributor.
    18. SURVIVAL  
Sections 11 (Warranty), 12 (Patent Indemnification), 17 (Property Rights and
Confidentiality) and Distributor’s obligations to pay for Products received will
survive termination of this agreement.
 
IN WITNESS TIIEREOF, the parties have executed this Agreement by their duly
authorized representatives.

    CASTELLE DISTRIBUTOR     By By            /s/ Donald L. Rich          /s/
Haruki Kamiyama     Name (please print) Name (please print)            Donald
L.Rich Haruki Kamiyama     Title Title            President, Chief Executive
Officer President     Date Date               May 31, 2001           May 22,
2001

     
Castelle Distributor Agreement
8


--------------------------------------------------------------------------------